Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS 78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20100531467-19 Filing Date and Time 07/19/20101:10 PM Entity Number E0341112010-1 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation: ULTIMATE RACK INC. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent: CSC SERVICES OF NEVADA, INC. Name o Noncommercial Registered Agent ORo Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3.Authorized Stock: (Number of shares corporation isauthorized to issue) Number of shares 200,000,000 Preferred With par value: 200,000,000 Common Par value$0.001 Per share: 0.001 Number of shares Without par value: 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than two directors/trustees ) 1.Shawn Gabriel Arizmendi Name 331 Valley Mall Pkwy, #215 E. Wenatchee WA Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more thanone Incorporator) CSC SERVICES OF NEVADA, INC. Name Incorporator Signature CARSON CITY NV Address City State Zip Code 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Registered Agent for the above named entity. 7/19/2010 Authorized Signature of Registered Agent of On Behalf of registered Agent Entity Date This form must be accompanied by appropriate fees. CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that ULTIMATE RACK, INC., did on July 19, 2010, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. Certified By: Nita Hibshman Certificate Number: C20100719-2403 You may verify this certificate online at http://www.nvsos.gov/ IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on July 20, 2010 /s/ Ross Miller Ross Miller Secretary of State
